Citation Nr: 1757863	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction, and if so, whether service connection is warranted.

3.  Entitlement to a compensable rating for removal of the right testicle.

4.  Entitlement to service connection for a left testicle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011, April 2014, and December 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a hearing at the RO in regard to his increased rating claim.  Thereafter, he had a Board hearing in regard to the issues on appeal in July 2017.

The Board finds that a July 2014 statement constitutes a notice of disagreement (NOD) with an April 2014 rating decision that denied service connection for a skin disorder.  Cf. 38 C.F.R. § 20.201 (2017) (requiring an NOD be filed on the proper standardized VA form as of March 24, 2015).  Therefore, that claim is on appeal from the April 2014 rating decision rather than the December 2015 rating decision.

The decision below reopens a claim of service connection for erectile dysfunction and addresses the issues of service connection for the skin disorder pseudofolliculitis barbae (PFB) and a compensable rating for removal of the right testicle.  The issues of service connection for a left testicle disorder, erectile dysfunction, and a skin disorder other than PFB are addressed in the remand section following the decision.
FINDINGS OF FACT

1.  The Veteran's current PFB had its onset during service.

2.  The Veteran is status post right testicle removal without absence or nonfunctioning of the left testicle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PFB have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a compensable disability rating for removal of the right testicle have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7524 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Claim to Reopen-Erectile Dysfunction

The Board will first address whether a previously denied claim of service connection for erectile dysfunction should be reopened.  By an April 2014 rating decision, the Veteran's claim of service connection for erectile dysfunction was denied.  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the erectile dysfunction claim was received until the present claim to reopen in November 2015.  No new evidence or NOD was received by VA within one year of the issuance of the April 2014 rating decision for that claim.  As the Veteran did not appeal the decision, that rating decision is final for the erectile dysfunction claim.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for erectile dysfunction is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also December 2016 VA Form 9 substantive appeal; December 2015 VA examination.  The reopened claim will further be addressed in the remand section.

II.  Service Connection-PFB

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Facts and Analysis

Initially, the Board finds that PFB was incurred in service.  The Veteran's service treatment records (STRs) associated with the file in October 1996 reflect that no skin conditions were noted during his November 1991 enlistment examination.  Then, in April 1996 STRs, the Veteran was assessed by a treatment provider with PFB, told not to shave for a week, and prescribed a hydrocortisone topical cream to treat such condition.

The Veteran was afforded a VA examination in regard to this claim in June 2015.  However, the examiner did not diagnose the Veteran with PFB at such time.

Thereafter, during the July 2017 Board hearing, the Veteran stated that he was given a shaving profile and treated for a skin disorder around his face and neck during service.  He also reported that he has continued to experience this disability since his discharge from service.  

The Board finds that the Veteran is competent to report symptoms of PFB during and following his service as it is within the realm of his personal experience and sensory perception.  See Layno, 6 Vet. App. 465.  Additionally, although the VA examiner did not find that the Veteran had PFB during this examination, the Veteran is competent to identify PFB in this specific instance as he was previously told what the diagnosis was and he previously experienced the same symptoms.  

Therefore, the Board finds that, in the light of the Veteran's competent reports establishing a nexus between his in-service diagnosis of PFB and his current PFB (with no intercurrent cause), and resolving reasonable doubt in the Veteran's favor, service connection for PFB is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating-Right Testicle

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's removal of the right testicle has been rated under DC 7524 (for testis, removal), which provides a zero percent rating for removal of one testis and a 30 percent rating for removal of both testes.  An accompanying Note states that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  A Footnote following DC 7524 provides that review should be conducted for entitlement to special monthly compensation (SMC) under § 3.350 of this chapter.  38 C.F.R. § 4.115b, DC 7524.  The Board notes that the Veteran has been in receipt of SMC on account of anatomical loss of a creative organ for the entire period on appeal.  

Facts and Analysis

The Veteran was treated for testicular cancer during service and was later service connected for removal of his right testicle due to this disease.  During the August 2013 RO hearing, he reported experiencing pain and occasional numbness in his groin, frequent urination, and problems with ejaculation due to this disability.  The Board notes that the Veteran's claims of secondary service connection for erectile dysfunction and a left testicle disorder due to his right testicle removal are addressed in the remand section below.

The Veteran was examined by VA in regard to this claim in November 2010.  The examiner reported that the Veteran had no specific complaints related to this condition during the examination.  He also reported that the Veteran did not have renal insufficiency or urinary difficulties.  The examiner further stated that following the orchiectomy, the Veteran did not have any recurrence of malignancy.  The examiner also examined the Veteran's left testicle and reported that it was normal in size and consistency and did not have any unusual tenderness or nodularity.  The examiner did note that the Veteran had abdominal pain, but found that there was no indication it was related to his orchiectomy.

Thereafter, the Veteran was examined again by VA in August 2013.  The Veteran denied experiencing erectile dysfunction, retrograde ejaculation, infections, and voiding dysfunctions during the examination.  The examiner noted that the Veteran's right testicle was removed in 1993, but that he did not experience any residual conditions or complications due to his testicular cancer or orchiectomy.  The examiner also did not report any abnormal findings in regard to the Veteran's left testicle.

Subsequently, the Veteran was afforded another VA examination in March 2014.  The examiner noted diagnoses of prostate hypertrophy (BPH) and erectile dysfunction in 2011 and that the Veteran reported mild discomfort around his left testicle during a VA treatment.  The examiner reported that the Veteran experiences increased urinary frequency and has been prescribed medication to treat this symptom.  The examiner also reported that the Veteran's prostate was symmetrically enlarged.  The examiner further reported mild tenderness around the epididymal head of the Veteran's left testicle.  However, the examiner stated that the Veteran's testosterone level is normal and his left testicle is normal to palpation.  In addition, the Veteran denied being unable to ejaculate or experiencing retrograde ejaculation.  The examiner found that the Veteran does not have any residual conditions or complications due to his testicular cancer or its treatment.  Thereafter, this examiner provided an addendum opinion in April 2014.  The examiner concluded that the Veteran's urinary symptoms were less likely than not caused or aggravated by the removal of his right testicle.  He explained that there is no relationship between such removal and the Veteran's urinary symptoms of frequency and hesitancy.  The examiner further explained that such symptoms are typical of patients with BPH.

The Veteran was then examined again by the March 2014 VA examiner in December 2015.  The examiner found that the Veteran does not have any residual conditions or complications due to his testicular cancer or its treatment.  The examiner also found that the Veteran's left testicle was normal in size, shape, position, and echotexture.  While he reported that the Veteran had small hydrocele and small varicocele of his left testicle, he concluded these conditions were minor in severity.  In addition, the Veteran denied being unable to ejaculate or experiencing retrograde ejaculation during the examination.

While the Board is sympathetic to the difficulties experienced by the Veteran in regard to his cancer diagnosis and subsequent treatment, the evidence of record does not support a compensable rating for the resulting service-connected condition.  In this regard, the Veteran has not claimed and the evidence does not show that his left testicle is undescended or nonfunctioning.  While the March 2014 and December 2015 VA examinations contain findings of some minor conditions in regard to the Veteran's left testicle, the examiner found that it was normal in size, shape, position, and echotexture and that he has a normal testosterone level.  The Veteran reported experiencing issues with ejaculation during the August 2013 RO hearing and the July 2017 Board hearing but did not state that his left testicle was nonfunctioning.  In addition, he denied experiencing problems with ejaculation during the examinations of record.  

DC 7524 is the appropriate DC for evaluating the Veteran's service-connected removed right testicle.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).  Regardless of whether the left testicle is eventually service connected, without removal of both testes, a noncompensable rating is warranted rather than a 30 percent rating.  

The Board has considered whether the Veteran is entitled to a separate rating for urinary symptoms he associates with his right testicle removal.  However, the Board finds the VA examiner's April 2014 addendum opinion that the Veteran's urinary symptoms are unrelated to his testicle removal and are more likely due to BPH to be highly probative.  In addition, the record does not contain a finding of an association between these two conditions from a medical professional.  As this "nexus" question involves complex medical matters requiring expert consideration, the Veteran, as a lay person, has not established the competence needed to rebut the persuasive expert medical opinion.  Therefore, the Board finds that the evidence of record does not establish any associated impairment which warrants a separate rating for urinary symptoms.

In sum, the Board finds that a compensable rating for removal of the right testicle is not warranted.  In denying a compensable rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a compensable rating and a rating for associated symptoms, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Moreover, unlike the other claims on appeal, remand for additional development is not warranted for this claim because there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).


ORDER

New and material evidence having been received, the claim of service connection for erectile dysfunction is reopened.

Service connection for PFB is granted.

A compensable rating for removal of the right testicle is denied.


REMAND

The Veteran claims that he has a left testicle disorder due to his service-connected residuals of surgical treatment for testicular cancer.  In this regard, in a January 2016 NOD, he reported experiencing left testicle symptoms due to removal of his right testicle.  Thereafter, during the July 2017 Board hearing, the Veteran stated that he began to experience left testicle pain three years after his right testicle was removed.

The Veteran was found to have small hydrocele and small varicocele of his left testicle during a March 2014 VA examination.  Thereafter, in December 2015, a VA examiner noted that the Veteran had been diagnosed with an epididymal cyst and varicocele around his left testicle, but found that an ultrasound did not show any evidence of an epididymal cyst.  He stated that the Veteran's left testicle condition is mild in severity and is less likely than not related to his testicular cancer.  However, remand is required for another VA examination to determine if the Veteran has a left testicle disorder which is secondary to removal of his right testicle removal.

Turning to the Veteran's reopened erectile dysfunction claim, he stated on his December 2016 VA Form 9 substantive appeal that he has a left testicle disorder caused by removal of the right testicle and that his erectile dysfunction is due to his testicular disorders.  He also reported that his erectile dysfunction may be related to his Gulf War service.  

The Veteran was examined in regard to this claim in March 2014.  The examiner noted the Veteran had been diagnosed with BPH and erectile dysfunction in 2011.  He reported that the Veteran was noted as having mild erectile dysfunction during a 2012 urologist visit and was prescribed medication for such disorder.  The examiner explained that his testosterone level is normal and his left testicle is normal to palpitation and concluded that his erectile dysfunction was less likely than not related to his right testicle removal.  

Subsequently, the Veteran was afforded another VA examination by the March 2014 VA examiner in December 2015.  The examiner reported that the Veteran's erectile dysfunction was unrelated to his right testicle removal.  Thereafter, in August 2016, the examiner provided an addendum opinion in regard to this claim.  While the examiner stated that the cause of the Veteran's erectile dysfunction was unknown and that such disorder is very complicated and has many potential causes, he concluded that it was less likely than not related to the Veteran's Gulf War service.  The examiner explained that he was not aware of any scientific data relating erectile dysfunction to such service outside of a relationship to posttraumatic stress disorder (PTSD) or its medical treatment.  However, remand is required for another VA examination to determine if the Veteran's erectile dysfunction is secondary to his right testicle removal and/or is caused or aggravated by a left testicular disorder provided that such condition is found to be caused or aggravated by his right testicle removal.

In regard to the Veteran's service connection claim for skin disorders other than PFB that remains on appeal, in a July 2014 statement, the Veteran appears to attribute skin problems to serving in the Gulf War.  Then, during the July 2017 Board hearing, the Veteran indicated that he began experiencing a rash on his face, neck, chest, back, arms, and groin and was given topical medication for treatment during service in 1993.  He further reported that he has continued to experience this rash following his discharge from service and has been prescribed topical medication to treat such condition.

The Veteran was afforded a VA examination in regard to this claim in June 2015.  The examiner reported that the Veteran has a skin condition on his arms and forehead consistent with seborrheic dermatitis and that his inner thighs near his groin are hyperpigmented from previous infections consistent with tinea cruris.  The examiner stated that the Veteran's STRs do not show treatment for either of these skin conditions.  He concluded that the Veteran's skin conditions are not undiagnosed illnesses as these skin conditions each have a clear and specific diagnosis and such conditions are not specific to the Veteran's service in the Persian Gulf.  While the examiner explained his conclusion that the Veteran's skin disorders are not caused by Gulf War service, he did not offer a finding as to direct service connection.  Therefore, another VA examination is required to obtain an opinion as to direct causation.

In addition, given the Veteran's reports of receiving medical treatment for his claimed skin disorders shortly after his discharge and records of such treatment are not associated with the claims file, he should be afforded an opportunity to identify such outstanding records.  Furthermore, updated VA treatment records should be associated with the file.

Accordingly, these claims are REMANDED for the following actions:

1.  Afford the Veteran an opportunity to submit or identify any outstanding relevant treatment records including in regard to his claimed skin disorders.

2.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include complete VA treatment records from November 2016.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his left testicle disorder and erectile dysfunction.  The entire claims file should be reviewed by the examiner prior to addressing the following inquiries:

(A) Identify all of the Veteran's diagnosed left testicle disorders present since November 2015.  For each disorder, state whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused or aggravated by his service-connected right testicle removal.  

(B) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused or aggravated by his service-connected right testicle removal or a currently diagnosed left testicle disorder.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A detailed rationale for all opinions should be provided.

4.  Also, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his skin disorder.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all of the Veteran's skin disorders present since November 2015 other than now service-connected PFB.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during, or is otherwise related to, service.

A detailed rationale for all opinions should be provided.

5.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


